         Case 5:19-cv-00518-DAE Document 1 Filed 05/15/19 Page 1 of 5



                       UNITED STATES DISTR ICT COURT
                        WESTERN DISTR ICT OF TEXAS
                            SAN ANTONIO DIVIS ION
Miguel Obregon , Jr.                       §
                                           §
                                           §   Civil Action No.
                                           §
v                                          §         5:19-cv-518
                                           §
                                           §
                                           §
AmSher Collection Ser vices Inc.           §
                                           §

                                     Complaint

                             ________________________




    1. The Fair Debt Collection Practices Ac t was enacted to stop the

       harassment, abuse, and mistreatment of consumers by debt collectors. In

       enacting the FDPCA Congress found that this mistreatment contributed to

       job loss, the number of personal bankrupt cies, invasions of personal

       privacy, and martial dish armony.

    2. The FDCPA generally prohibits the use of any false , deceptive, or

       misleading representations in connection with collection of debts. It

       provides a non-exhaustive list of acts that violate the FDPCA. Among

       these are: the false rep resentation of the character, amount, or legal status

       of a debt, 15 U.S.C. § 1692 e(2)(A); the threat to take any action that

       cannot legall y be taken or which is not intended to be taken, 15 U.S.C. §
     Case 5:19-cv-00518-DAE Document 1 Filed 05/15/19 Page 2 of 5



   1692e(5); and the use of any false repr esentation or decept ive means to

   collect or attem pt to collect a debt.

3. Plaintiff files this action for Defendant ’s violations of the FDCPA and

   seeks his actual dama ges, statutory damages, attorney’s fees, and

   litigation expenses.




4. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28 U.S.C.

   § 1331.

5. Venue is proper in this district and division pursuant to 28 U.S.C. §

   1391(b) as a substantial part of the events or omissions giving rise to

   Plaintiff’s claims occurred here.




6. Plaintiff, Miguel Obregon Jr., is a natural person who resides in and has

   resided in San Antonio, Bexar Count y, Texas at all times relevant to this

   action.

7. Defendant, AmSher Collection Services, Inc., is an Alabama corporation

   whose principal business address is 4524 Southlake Parkway, Suite 15 ,

   Birmingham, Alabama 35244. It may be served with summons via its

   registered agent CT Corporation S ystem, Inc. at 1999 Bryan Street , Ste

   900, Dallas, Texas 7 5201.
     Case 5:19-cv-00518-DAE Document 1 Filed 05/15/19 Page 3 of 5




8. AmSher regularl y collects, and attemp ts to collect, defaulted debts which

   were incurred, or alleged to have been incurred, for personal, famil y, or

   household purposes on behalf of others using the U.S. Mail, telephone,

   and internet.

9. The principal purpose of AmSher is the collection of such de bts.

10. The Debt is a defaulted debt that arose from personal, famil y, and

   household purposes (the “Debt”).

11. Obregon maintains a close watch on this credit repot.

12. He does not have any account s in collections and take pride in paying his

   financial obligations in full and on time.

13. He was confused when, beginning i n or about March 11, 2019 he bgain

   receiving calls from AmSher.

14. At first he did not respond AmSher’s calls.

15. After he grew tired of the repeated unwanted calls he decided to call and

   straighten the situation out.

16. On or about Apri l 1, 2019 Obregon called Amsher.

17. Over the course of two phone calls, a fter discussing AmSher’s mistake, it

   promised Obregon would stop receiving calls.

18. AmSher called at least ten times after this conversation.

19. These calls interrupted Obregon ’s work and distracted him f rom job.

20. These call sought to co llect a debt that Obregon did not and does not

   owe.
        Case 5:19-cv-00518-DAE Document 1 Filed 05/15/19 Page 4 of 5



   21. Even after explaining this to Am Sher, it continued to call in an effort to

      collect a debt.




   22. AmSher is a debt collector as defined by 15 U.S.C. § 1692a(6).

   23. The Debt is a debt as defined by 15 U.S.C. § 1692a(5).

   24. AmSher’s phone calls are communications as defined by 15 U.S.C. §

      1692a(2).

   25. AmSher’s calling violated the FDCPA in that it:

         a. Made a false rep resentation about the character, amount, or legal

            status of the Debt in violation of 15 U.S.C. § 1692e(2)(A);

         b. Threatened to take an action that is not intended to be taken in

            violation of 15 U.S.C. § 1692e(5); and

         c. Made a false representation in an attempt to collect a debt in

            violation of 15 U.S.C. § 1692e(10).




   26. Plaintiff demands this case be tried before a jury.




Plaintiff prays, that this Court enter judgment against Defendant and in favor of
Plaintiff for:
   a. Actual damages per 15 U.S.C. § 1692 k(a)(1);

   b. Statutory damages per 15 U.S.C. § 1692k(a)(2); and
       Case 5:19-cv-00518-DAE Document 1 Filed 05/15/19 Page 5 of 5



  c. Attorney’s fees, costs, and litigation expenses per 15 U.S.C. § 1692

     k(a)(3).

Dated: May 15, 2019                 Respectfull y Submitted,

                                    /s/William M. Clanton
                                    William M. Clanton
                                    Texas Bar No. 24049436

                                    Law Office of Bill Clanton, P.C.
                                    926 Chulie Dr.
                                    San Antonio, Texas 78216
                                    210 226 0800
                                    210 338 8660 fax
                                    bill@clantonlawoffice.com
